DETAILED ACTION
This is the second Office action of Application No. 16/635,078 in response to the amendment filed on April 27, 2021. Claims 11 and 13-28 are pending. By the amendment, claims 11 and 21 have been amended. Claims 1-10 and 12 have been cancelled.
	
Response to Arguments
Applicant’s arguments, see page 8, filed 4/27/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  More specifically, the amendments to the drawings overcome the objection. The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 8, filed 4/27/2021, with respect to the objection to the specification have been fully considered and are persuasive.  More specifically, the amendments to the specification overcome the objection. The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 8, filed 4/27/2021, with respect to the objection to claim 21 have been fully considered and are persuasive.  More specifically, the amendments to claim 21 overcome the objection. The objection to claim 21 has been withdrawn. 
Applicant’s arguments, see 9, filed 4/27/2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  More specifically, the amendments to the claims overcome the rejection. The 35 U.S.C. 112(b) rejection to the claims has been withdrawn. 


Allowable Subject Matter
Claims 11 and 13-28 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art does not disclose or render obvious a friction clutch comprising: a plurality of leaf springs axially fixed to the tongues and wherein: the pressure plate comprises cams, the disk spring is supported on the cams in a tiltable manner for engaging and disengaging the friction clutch; and the leaf springs are arranged within the cams in a radial direction, in combination with the other elements required by the claim.
	Claims 13-20 are allowed based on their dependency on claim 11.
Regarding claim 21, the examiner’s statement of reasons for allowance was included in the Office action dated 3/19/2021
Claims 22-28 are allowed based on their dependency on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/L.W. /Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655